Order entered January 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00967-CV

         SHORE CHAN DEPUMPO LLP AND EDWARD MANDEL, Appellants

                                                V.

      STEVEN W. THRASHER D/B/A THRASHER ASSOCIATES, L.L.C., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-10549

                                            ORDER
       Before the Court is appellee’s January 20, 2015, second unopposed motion for extension

of time to file appellee’s brief. We GRANT appellee’s motion and ORDER appellee’s brief be

filed no later than February 9, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE